DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: signal unit in claims 1-3 and 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for this claim limitation can be found in figure 2 and page 12, paragraphs [0060]-[0063] of the applicant’s specification.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. Claims 26-31 are directed to a system or method (i.e.,” A body-mounted threat detection system or method…”), which makes the scope of the claim unclear since it is not clear as to whether the system of claims 28-31 (and hence the system of claim 1) or the method of claim 14 is being claimed. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. Such claims should also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. In the present application, claims 26-31 13 recite a system or method (i.e.,” A body-mounted threat detection system or method…”) in the same claim and thus are indefinite under 35 U.S.C. second paragraph for the reasons indicated above in the 35 USC 101 rejection.
Claim 4 recites the limitation “…wherein the signal unit is configured to output an unknown signal….” This limitation is indefinite because it is unclear from the applicant’s specification as to what exactly constitutes an “unknown signal.” The signal output when the return signal does not match any of the predetermined safe templates and predetermined threat templates is known from the applicant’s disclosure (see page 15 [0073]-[0075]). Therefore, contrary to the claim, the “unknown signal” is a known/predetermined signal. The examiner suggests amending the limitation to “unknown indication” as recited in claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 12-14, 18, 21, 26-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20150276920 (hereinafter Kim) in view of Williams US 5,818,381.
Regarding claim 1, Kim discloses a threat detection system for allowing a user of the system to detect threat objects on a target (100, see fig. 1, [0029], [0037]-[0038]), the system comprising:
transmitter for directing electromagnetic radiation towards the target (102, see fig. 1, [0038]-[0039]);
receiver for receiving electromagnetic radiation returned from the target as a return signal (104, see fig. 1, [0038]-[0039]);
a database comprising a plurality of predetermined threat templates representing return signals for a plurality of different known threat items (see fig. 1, [0041]);
a processor adapted to analyze the return signal by comparing the return signal with the plurality of predetermined threat templates (106, see fig. 1, [0040]); and
a signal unit configured to output a threat indication if the processor determines that the return signal matches one or more of the predetermined threat templates (alert, see figs. 1 and 2, [0040], [0047], [0050]).
	Kim does not specifically disclose that the threat detection system is a body-mounted threat detection system comprising a body-mounted transmitter and a body-mounted receiver.
	In the same field of endeavor, Williams discloses a body-mounted detection system (see fig. 1, col. 3, lines 58-67, col. 14, lines 10-17) for allowing a user of the system to detect objects or a target (see col. 13, line 60 – col. 14, line 9), the system comprising:
a body-mounted transmitter for directing electromagnetic radiation towards the target (col. 3, lines 58-62, col. 4, lines 51-60); and
a body-mounted receiver for receiving electromagnetic radiation returned from the target as a return signal (col. 3, lines 58-62, col. 4, lines 51-62).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams with Kim by implementing the radar detection system in the form disclosed by Williams as detection device that can be mounted on the user, for the benefit of providing a miniaturized portable detection system.
	Regarding claim 5 as applied to claim 1, Kim further discloses wherein the plurality of predetermined threat templates include a plurality of threat templates for guns, knives and explosives, wherein the processor is configured to make a determination of whether the return signal matches at least one of the plurality of threat templates for guns, knives or explosives (see [0041], [0048]).
Regarding claim 6 as applied to claim 5, Kim further discloses wherein the signal unit is configured to output an indication that: the threat object is a gun if the processor determines that the return signal matches at least one of the plurality of threat templates for guns; the threat object is a knife if the processor determines that the return signal matches at least one of the plurality of threat templates for knives; or the threat object is an explosive if the processor determines that the return signal matches at least one of the plurality of threat templates for explosives (see [0041], [0048], [0051]).
	Regarding claim 12 as applied to claim 1, Kim as modified by Williams discloses the claimed invention. Williams further discloses wherein the body-mounted transmitter comprises one or more body-mounted antennas (col. 3, lines 58-67, col. 4, lines 1 and 51-60).
	Regarding claim 13 as applied to claim 1, Kim as modified by Williams discloses the claimed invention. Williams further discloses wherein the body-mounted receiver comprises one or more body-mounted antennas (col. 3, lines 58-67, col. 4, lines 1 and 51-60).
	Regarding claim 14, Kim discloses a method of allowing a user to detect a threat object on a target comprising: 
transmitting electromagnetic radiation towards the target from a transmitter (102, see fig. 1, [0038]-[0039]) 
receiving electromagnetic radiation returned from the target as a return signal using a receiver (104, see fig. 1, [0038]-[0039]) 
comparing the return signal with a plurality of predetermined threat templates representing return signals for a plurality of different known threat items (see figs. 1 and 2, [0040], [0047]); and 
outputting to the user a threat indication if the return signal matches one or more of the predetermined threat templates (alert, see figs. 1 and 2, [0040], [0047], [0050]).
	Kim does not specifically disclose that the transmitter and receiver are worn on the body of the user.
	In the same field of endeavor, Williams discloses a body-mounted detection system (see fig. 1, col. 3, lines 58-67, col. 14, lines 10-17) for allowing a user of the system to detect objects or a target (see col. 13, line 60 – col. 14, line 9), the system comprising:
a body-mounted transmitter for directing electromagnetic radiation towards the target (col. 3, lines 58-62, col. 4, lines 51-60); and
a body-mounted receiver for receiving electromagnetic radiation returned from the target as a return signal (col. 3, lines 58-62, col. 4, lines 51-62).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams with Kim by implementing the radar detection system in the form disclosed by Williams as detection device that can be mounted on the user, for the benefit of providing a miniaturized portable detection system.
	Regarding claim 18 as applied to claim 14, Kim further discloses wherein the step of comparing the return signal with a plurality of predetermined threat templates comprises comparing the return signal with a plurality of threat templates for guns, knives and explosives, and wherein the step of outputting to the user a threat indication comprises: 
if the return signal matches at least one of the plurality of threat templates for guns, outputting to the user an indication that the threat object is a gun; 
if the return signal matches at least one of the plurality of threat templates for knives, outputting to the user an indication that the threat object is a knife; and
if the return signal matches at least one of the plurality of threat templates for explosives, outputting to the user an indication that the threat object is an explosive (alert, see figs. 1 and 2, [0040]-[0041], [0050]).
	Regarding claim 21, Kim further discloses a computer readable medium having stored thereon instructions that, when executed by a computer, cause the computer to carry out the method as defined in claim 14 (see fig. 1, [0040], [0041], [0047]).
	Regarding claim 26 as applied to claim 1, Kim further discloses a body-mounted threat detection system or a method as defined in claim 1, wherein the electromagnetic radiation comprises microwaves (see [0038]-[0039]).
	Regarding claim 27 as applied to claim 1, Kim further discloses wherein the electromagnetic radiation has a frequency in the range of 300 MHz to 300 GHz (see [0038]-[0039]).
	Regarding claim 28 as applied to claim 1, Kim further discloses wherein the electromagnetic radiation has a wavelength in the range of 0.1 cm to 100 cm (see [0038]-[0039]).
	Regarding claim 29 as applied to claim 1, Kim further discloses a body-mounted threat detection system or a method as defined in claim 1, wherein the electromagnetic radiation is polarized (see [0041]).
	Regarding claim 31 as applied to claim 1, Kim further discloses wherein the electromagnetic radiation comprises a wide- band pulse (see [0038]-[0039]).
Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20150276920 (hereinafter Kim) in view of Williams US 5,818,381 as applied to claims 1 and 14 respectively, and further in view of Kapilevich et al US 20090195435 (hereinafter Kapilevich).
Regarding claims 2 and 15 as applied to claims 1 and 14, the combination of Kim and Williams disclose the claimed invention except wherein the database further comprises a plurality of predetermined safe templates representing return signals for a plurality of different known safe items, and wherein the processor is further configured to analyze the return signal by comparing the return signal with the plurality of predetermined safe templates.
In the same field of endeavor, Kapilevich discloses a threat detection system comprising a database, wherein the database further comprises a plurality of predetermined safe templates representing return signals for a plurality of different known safe items, and wherein the processor is further configured to analyze the return signal by comparing the return signal with the plurality of predetermined safe templates (see abstract, fig. 5, [0057], [0061], [0073]-[0074]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kapilevich with Kim as modified by Williams by items of interest such as paper, as disclosed by Kapilevich, for the benefit of determining and notifying a user of the nature or material of a concealed item that has been detected.
Regarding claims 3 and 16 as applied to claims 2 and 15, the combination of Kim, Williams, and Kapilevich disclose the claimed invention. Kapilevich further discloses wherein the signal unit is configured to output a safe indication if the processor determines that the return signal matches one or more of the predetermined safe templates and none of the predetermined threat templates (see figs. 2 and 5, [0065], [0074]-[0074]).
Regarding claims 4 and 17 as applied to claims 1 and 14, the combination of Kim and Williams disclose the claimed invention except wherein the signal unit is configured to output an unknown signal/unknown indication if the signal unit determines that the return signal matches none of the predetermined safe templates and none of the predetermined threat templates.
In the same field of endeavor, Kapilevich discloses a threat detection system comprising a database, a wherein a signal unit is configured to output an unknown signal if the signal unit determines that a return signal matches none of the predetermined safe templates and none of the predetermined threat templates (see figs. 2 and 5, [0065], [0074]-[0074]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kapilevich with Kim as modified by Williams by items of interest such as paper, as disclosed by Kapilevich, for the benefit of determining and notifying a user of the nature or material of a concealed item that has been detected.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20150276920 (hereinafter Kim) in view of Williams US 5,818,381 as applied to claims 1 and 14 respectively, and further in view of Sentelle et al US 20150301167 (hereinafter Sentelle).
Regarding claim 30 as applied to claim 1, the combination of Kim and Williams discloses the claimed invention except wherein the electromagnetic radiation comprises a stepped frequency pulse. In the same field of endeavor, Sentelle discloses a threat detection device for allowing a user of the threat detection system to detect threat objects on a target (see figs. 1A and 1B, [0081]-[0082]), the system comprising a transmitter for directing electromagnetic radiation towards the target, wherein the electromagnetic radiation comprises a stepped frequency pulse (see [0081], [0088]), [0104], [0107], [0293], [0295], [0298]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sentelle with the system of Kim as modified by Williams by transmitted stepped frequency pulses as disclosed by Sentelle, for the benefit of detecting motion of the object being detected by the threat detection system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al US 2017/0242148 discloses systems and methods for detecting threats and contraband in cargo.
Kim US 20170045337 discloses a smart wearable mine detector.
Wang et al US 20140168013 discloses a method for operating a handheld screening device and handheld screening device.
Levitan et al US 7,492,303 discloses methods and apparatus for detecting threats using radar.
Husseiny et al US 5,692,029 discloses detection of concealed explosives and contraband.
MacAleese et al US 6,359,582 discloses concealed weapons detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648